Citation Nr: 1753129	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) dysfunction on an extraschedular basis. 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to December 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 


In March 2017, the Board denied the Veteran's claim for an increased rating for her service-connected TMJ and remanded the issue of entitlement to an increased rating on an extraschedular basis.   

The Veteran was previously represented by a private attorney.  In July 2017, the attorney withdrew representation.  The Veteran has not submitted an additional power of attorney; accordingly, she is unrepresented in this matter.  


FINDING OF FACT

The severity and symptoms of the Veteran's TMJ are adequately contemplated by the applicable schedular rating criteria and her disability picture is not so unusual or exceptional as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for TMJ on an extraschedular basis are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, diagnostic code 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The September 2012 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award; statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2013 statement of the case properly provided notice on the "downstream" issue of entitlement to increased ratings, and re-adjudicated the matter.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  An August 2017 supplemental statement of the case (SSOC) discussed the requirements to support an increased rating on an extraschedular basis.  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice or assistance was less than adequate. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321   There is a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture (such as, for example, marked interference with employment or frequent periods of hospitalization); and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board notes that it has reviewed all of the evidence in the Veteran's file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Factual Background and Analysis

In March 2017, the Board remanded this issue and instructed the RO to refer the case to the Director, Compensation Service, for a determination on the Veteran's entitlement to extraschedular compensation.  In March 2017, the Board also denied the Veteran's claim for an increased schedular rating for this disability; therefore, the factual summary and analysis here will focus on the issue of entitlement to extraschedular compensation.

In declining to award extraschedular compensation, the Director noted that the June 2010 and December 2015 VA examiners opined that the Veteran's TMJ did not affect her ability to work.  The Director noted that the Veteran's compensable rating for her TMJ takes into consideration her reported symptoms of crepitus and pain with jaw movement.  The Director concluded that the claims file contains no evidence demonstrating an exceptional disability pattern for service-connected TMJ.  

Based on a careful review of the evidence of record, the Board finds that neither the first nor second Thun element is satisfied here. The objective signs noted on examination, i.e., limitation of inter-incisal range, are contemplated explicitly in the rating criteria.  The Veteran's reported pain with chewing, pain with mouth opening, and crepitation are recognize by her 10 percent rating.  See 38 C.F.R. § 5.59 ("It is the intention to recognize actually painful ... joints ... Crepitation ... within the joint structure should be noted carefully...").  In addition, the VA examiners have identified pain with chewing, pain with mouth opening, clicking, and popping as typical symptoms of TMJ.  Diagnostic code 9905 is specific to disorders of this joint.  Therefore, the Board finds that these symptoms of discomfort with jaw movement are accommodated by the Veteran's schedular rating of 10 percent for her TMJ under diagnostic code 9905 and 38 C.F.R. § 3.59.  Moreover, the December 2010 examiner characterized the Veteran's TMJ as mild. There is no indication in the evidence of record that the Veteran's reported symptoms are unusual or exceptional for TMJ.  Because the Veteran's reported myofascial pain syndrome could be related to a service-connected disability, the Board referred this issue in its March 2017 decision to the AOJ for appropriate action. 

Therefore, the available schedular evaluation is adequate to rate the Veteran's TMJ, and the first step of the inquiry is not satisfied.  See id.  Step two is to determine whether there are "related factors" such as, for example, marked interference with employment or frequent periods of hospitalization.  See Thun at 118-19.  The Board has reviewed the relevant evidence and has not found any related factors that would suggest that the Veteran's TMJ warrants an extraschedular disability rating.  For example, there was no marked interference with employment such that the Veteran was limited to marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Rather, the evidence shows that the Veteran earned an advanced degree, was teaching at a university, and planned to launch a non-profit organization.  As noted above, the June 2010 and December 2015 VA examination reports state that the Veteran's TMJ causes no functional impairment.  There is no evidence suggesting any interference with employment.  There is also no evidence of hospitalization due to TMJ.  The Board has not limited its analysis to the examples listed in the governing law (i.e. marked interference with employment or frequent periods of hospitalization) but finds no evidence of any other potential "related factors" such that an extraschedular rating would be warranted.  

Therefore, the Board finds that extraschedular compensation is not warranted.


ORDER

An initial increased disability rating for TMJ on an extraschedular basis is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


